BRETT, Presiding Judge,
specially concurring.
I concur in this decision, but admonish the appellants that they may apply to the trial court for further suspension of their sentences under the provisions of 22 O.S. 1971, § 994. Appellants have been authorized to leave the State of Oklahoma on several occasions and each time they have returned to the jurisdiction of the court. Subject to the earlier probation report and their conduct since the convictions were sustained, the trial court may be willing to consider such probation.